      Case 5:21-cv-00163-TKW-MJF Document 5 Filed 09/13/21 Page 1 of 2


                                                                             Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

THEODORE R. LAZIER,

      Plaintiff,

v.                                                Case No. 5:21-cv-163-TKW/MJF

COALINGA STATE HOSPITAL, et al.,

      Defendants.
                                             /

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 4). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be transferred to the Eastern

District of California. Accordingly, it is

      ORDERED that:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.      This case is TRANSFERRED to the United States District Court for

the Eastern District of California.

      3.      The Clerk shall terminate all pending motions and close the case file in

this Court.
Case 5:21-cv-00163-TKW-MJF Document 5 Filed 09/13/21 Page 2 of 2


                                                              Page 2 of 2

DONE and ORDERED this 13th day of September, 2021.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE
